Name: 96/396/EC: Commission Decision of 19 June 1996 concerning a request for exemption made by France pursuant to Article 8 (2) (c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: land transport;  organisation of transport;  European Union law;  Europe
 Date Published: 1996-07-03

 Avis juridique important|31996D039696/396/EC: Commission Decision of 19 June 1996 concerning a request for exemption made by France pursuant to Article 8 (2) (c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Only the French text is authentic) Official Journal L 164 , 03/07/1996 P. 0017 - 0017COMMISSION DECISION of 19 June 1996 concerning a request for exemption made by France pursuant to Article 8 (2) (c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Only the French text is authentic) (96/396/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (1), as last amended by Commission Directive 95/54/EC (2), and in particular Article 8 (2) (c) thereof,Whereas the request made by France on 8 January 1996 and received by the Commission on 17 January 1996 was accompanied by a report containing the information required by Article 8 (2) (c); whereas the request concerns a type of gaseous discharge lamp designed to equip two types of headlamp for a certain type of motor vehicle;Whereas the information communicated by France indicates that the technology and the basic concept of these new types of gaseous discharge lamp and headlamp do not satisfy the requirements of Community rules; whereas, however, the descriptions of the tests, the results thereof and the steps taken to ensure road safety are satisfactory and provide a safety level equivalent to that of lamps and headlamps covered by the requirements of the directives in force, particularly those of Council Directive 76/761/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to motor-vehicle headlamps which function as main-beam and/or dipped-beam headlamps and to incandescent electric filament lamps for such headlamps (3), as last amended by Commission Directive 89/517/EEC (4);Whereas this new type of gaseous discharge lamp and these two new types of headlamp meet the requirements of ECE (United Nations Economic Commission for Europe) Regulations Nos 98 and 99; whereas it is therefore justified to allow the three elements covered by the request for exemption, i.e. the type of gaseous discharge lamp, the two types of headlamp fitted with this type of lamp and the type of motor vehicle, to benefit from the granting of EEC type-approval provided that the type of vehicle concerned is equipped with an automatic headlamp adjustment system, a headlamp cleaning device and a system ensuring that the dipped beams are permanently lit;Whereas the Community Directives concerned will be amended to allow discharge lamps derived from this new technology, headlamps fitted with such lamps and motor vehicles equipped with such headlamps to be placed on the market;Whereas the measure provided for in this Decision is in accordance with the opinion of the Committee on the Adaptation to Technical Progress, set up by Directive 70/156/EEC,HAS ADOPTED THIS DECISION:Article 1 The request for exemption made by France concerning a type of gaseous discharge lamp designed to equip two types of headlamp for a type of motor vehicle, is approved on condition that the vehicle type concerned be equipped with an automatic headlamp adjustment system, a headlamp cleaning device and a system ensuring that the dipped beams are permanently lit.Article 2 This Decision is addressed to the French Republic.Done at Brussels, 19 June 1996.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ No L 42, 23. 2. 1970, p. 1.(2) OJ No L 266, 8. 11. 1995, p. 1.(3) OJ No L 262, 27. 9. 1976, p. 96.(4) OJ No L 265, 12. 9. 1989, p. 15.